 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    United States of America,                          No. 2:15-CR-00118-KJM
12                            Plaintiff,
13           v.                                          ORDER
14
      Michael Deshone Mathews,
15
                              Defendant.
16

17           Mr. Mathews, originally representing himself, moved for compassionate release under

18   18 U.S.C. § 3582 (C)(1)(A)(i) in January 2021. See generally Mot, ECF No. 172. The

19   government opposed on numerous grounds including the fact that Mr. Mathews already
20   contracted COVID-19 and was allegedly asymptomatic. See Opp’n at 10, ECF No. 177. After

21   this court appointed him counsel, Mt. Matthews replied to the government’s response in late

22   April 2021. Reply, ECF No. 188. The reply contends Mr. Mathews was not asymptomatic, and

23   in fact still suffers from some COVID-19 symptoms. Id. at 2; see also Mathews Decl. ¶ 3, Reply

24   Ex. A, ECF No 188-1. Neither the government nor defense counsel presented information

25   regarding Mr. Mathew’s vaccination status.

26   /////

27   /////

28   ////

                                                    1
1           The parties are directed to clarify whether Mr. Matthews is vaccinated within seven days

2   of this order.

3           IT IS SO ORDERED.

4   DATED: June 23, 2021.

5

6




                                                   2
